DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s cancellation of claims 1-21, 23, and 24 and the presentation of claim 22 filed March 1, 2022.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg (US-2709613).  Moberg discloses a method of holding a cable 12 in a cable lock (portion of the device shown in Figure 6 below), the method comprising the steps of: providing a boss (see Figure 6 below) attached to a side of the cable lock so that the boss is located outside of the cable lock, the boss having a boss cable receiving passageway (see Figure 6 below) in the boss, the cable lock having an outside edge (see Figure 6 below, with the edge being outside of the cable lock portion shown in Figure 6 below) extending perpendicularly to the side of the cable lock, the boss being spaced apart from the outside edge on the side of the cable lock (Figure 6), passing the cable completely through the boss such that a portion of the cable is located inside the boss (Figure 6), and then swaging or otherwise deforming the boss so that the portion of the cable inside the boss is held inside the boss (Col. 2, lines 35-40), a mass of the boss and the swaging or otherwise deforming of the boss causing the boss to be frangible (the boss is frangible or weakened because of the deforming or compression of the material of the boss), so that an attempt to drill out a part of the portion of the cable located in the boss results in visible damage to the boss because the boss is so frangible, as evidenced by Liroff (US-6113163), which discusses in Col. 5, lines 47-53 that drilling a structure causes visible damage to the structure, and the boss of Moberg being frangible is capable of allowing a user to more easily drill or damage the boss.

    PNG
    media_image1.png
    804
    692
    media_image1.png
    Greyscale

5.	Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littrell et al. (US Pub. No. 2007/0262593).  Littrell et al. discloses a method of holding a cable 22 in a cable lock (portion of the device shown in Figure 1 below), the method comprising the steps of: providing a boss (see Figure 1 below) attached to a side of the cable lock so that the boss is located outside of the cable lock, the boss having a boss cable receiving passageway 32 in the boss, the cable lock having an outside edge (see Figure 1 below, with the edge being outside of the of the cable lock portion shown in Figure 1 below and being an exterior edge of the device as a whole) extending perpendicularly to the side of the cable lock, the boss being spaced apart from the outside edge on the side of the cable lock (Figure 1), passing the cable completely through the boss such that a portion of the cable is located inside the boss (Figure 1), and then swaging or otherwise deforming the boss so that the portion of the cable inside the boss is held inside the boss (Paragraph 58), a mass of the boss and the swaging or otherwise deforming of the boss causing the boss to be frangible (the boss is frangible or weakened because of the deforming of the material of the boss), so that an attempt to drill out a part of the portion of the cable located in the boss results in visible damage to the boss because the boss is so frangible, as evidenced by Liroff (US-6113163), which discusses in Col. 5, lines 47-53 that drilling a structure causes visible damage to the structure, and the boss of Littrell et al. being frangible is capable of allowing a user to more easily drill or damage the boss.

    PNG
    media_image2.png
    532
    785
    media_image2.png
    Greyscale

Response to Arguments
6.	Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive.
7.	In regards to applicant’s remarks concerning the Moberg reference, claim 22 is drawn to a method of holding a cable in a cable lock, and the ability of the boss to have visible damage as a result of an attempt to drill out a part of the portion of the cable located in the boss is based on the structure of the boss, and is not a step in the method of holding.  The boss of Moberg is deformed or compressed to hold the portion of the cable inside the boss, as required by the claim, which causes the boss to be frangible or weakened because the deforming or compressing causes folds in the material of the boss at which the boss would be weakened (folds shown in Figure 3).  The boss of Moberg or any other portion of the device of Moberg is capable of showing damage visible to a user if drilled, since drilling inherently causes holes or damage to the structure of a component.  In regards to applicant’s remarks concerning annotated Figure 6 of Moberg, the portion indicated as the side of the cable lock of Moberg is a side or “a line or surface forming a border or face of an object” (as defined by Merriam-Webster’s Dictionary), and therefore, rejection is maintained.
8.	In regards to applicant’s remarks concerning the Liroff reference, this reference teaches the use of a drill to damage a component.  It is inherent that any drilling of a component would cause holes or other damage that would be visible to a user.
9.	In regards to applicant’s remarks concerning the Littrell et al. reference, claim 22 is drawn to a method of holding a cable in a cable lock, and the ability of the boss to have visible damage as a result of an attempt to drill out a part of the portion of the cable located in the boss is based on the structure of the boss, and is a step in the method of holding.  The boss of Littrell is deformed or crimped to hold the portion of the cable inside the boss, as required by the claim, which causes the boss to be frangible or weakened because deforming or crimping causes folds in the material of the boss at which the boss would be weakened.  The boss of Littrell or any other portion of the device of Littrell is capable of showing damage visible to a user if drilled, since drilling inherently causes holes or damage to the structure of a component.  In regards to applicant’s remarks concerning annotated Figure 1 of Littrell et al., the portion indicated as the side of the cable lock of Littrell et al. is a side or “a line or surface forming a border or face of an object” (as defined by Merriam-Webster’s Dictionary), and therefore, rejection is maintained.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 9, 2022